Per Curiam,
Plaintiff brought suit to recover $509.38 alleged to be due by defendant upon a transaction which occurred in March, 1901. Defendant alleged due performance of its obligation. There was a verdict and judgment for defendant.
Appellant’s paper-hook disregards all the essential rules of this court governing appeals, hut, without making this a precedent for such cases, we have considered the record because the case was tried below and presented here by the appellant in person, apparently without the aid of counsel. The record shows that the case was properly tried.
The appeal is dismissed.